IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-31474
                           Summary Calendar



WILLIE MARTIN,

                                           Petitioner-Appellant,

versus

BURL CAIN, Warden, Louisiana
State Penitentiary
                                           Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                             (99-CV-3233)
                        --------------------
                            June 18, 2001

Before HIGGINBOTHAM, WIENER, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

     Petitioner Willie Martin, Louisiana prisoner # 111528, appeals

the denial of his 28 U.S.C. § 2254 petition for a writ of habeas

corpus.   He argues that he was deprived of his right to a fair

trial by being compelled to appear at his jury trial wearing

identifiable prison clothing, and that his trial attorney was

ineffective for failing to make a timely objection to such attire.

     Martin first argues that both the state habeas court and the

district court denied relief under an improper application of

Estelle v. Williams, 425 U.S. 501 (1976), because they failed to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
consider testimony presented at an evidentiary hearing before the

trial court in 1997.     We reject this argument.    An evidentiary

hearing was ordered by the Louisiana Supreme Court to determine

issues pertaining to Martin’s ineffective assistance of counsel

claim.   See State ex rel. Martin v. State, 679 So. 2d 414, 414 (La.

1996).     The evidence adduced at the hearing had no bearing on

Martin’s other claims for post-conviction relief. The state habeas

court proceedings did not involve an unreasonable application of

clearly established federal law and did not result in a decision

based on an unreasonable determination of the facts.    28 U.S.C. §

2254(d).    Moreover, considering the overwhelming evidence in the

record that supports the jury verdict, error at the trial level

would have been harmless.   See Brecht v. Abrahamson, 507 U.S. 619,

637-38 (1993).     The district court did not clearly err in not

considering testimony from the evidentiary hearing on the fair

trial issue.    See Beazley v. Johnson, 242 F.3d 248, 255 (5th Cir.

2001).

     We next address Martin’s argument that he received ineffective

assistance of counsel when his trial attorney failed to make a

timely objection to Martin’s prison garb.    Again, when considered

in the light of the overwhelming evidence supporting the jury

verdict, Martin cannot show prejudice even if we assume arguendo

that he received ineffective assistance of counsel on this claim.

See Strickland v. Washington, 466 U.S. 668, 687 (1984).

AFFIRMED.




                                  2